DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1-6 and canceled claims 7-9. Claims 1-6 are pending.
	The amendments to the claims have obviated the 112(f) interpretations of record.
	The amendments to the claims have overcome the claim objections of record. However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See objections below for details.
	The amendments to the claims have overcome the 112 rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.
	The amendments to the claims have been found to necessitate new rejections under 103 over the prior art previously relied upon, in further view of newly cited Deutsch (US 5,181,991). See 103 rejections below for details.

	Applicant has made amendments to the drawings. The amendments to the drawings are accepted.
	The amendments to the drawings have overcome the drawing objections of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the drawing objections of record have been fully considered and are persuasive.  
The drawing objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the 112(f) claim interpretations of record have been fully considered and are persuasive.  
The amendments to the claims have rendered said interpretations moot.

Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the claim objections of record have been fully considered and are persuasive.  
The claim objections have been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate new claim objections. See objections below for details.

Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the 112 rejections of record have been fully considered and are persuasive.  
The 112 rejections have been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.

Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the 103 rejections over primary reference Lakic have been fully considered, but they are not persuasive.
Applicant has argued that Lakic does not teach or suggest a water desalination system comprising “a plurality of heat transfer rods extending from the evaporation chamber to a pre-defined depth to get heat geothermally”. Examiner finds this argument unpersuasive.
As discussed below, Lakic teaches a system having a heat transfer rod extending from the evaporation chamber to a pre-defined depth to get heat geothermally. Lakic does not explicitly teach a plurality of said heat transfer rods. However, as discussed in the 103 rejections below. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a plurality of said heat transfer rods. See 103 rejections below for details. Examiner maintains that claim 1 is obvious over Lakic.


Regarding Applicant’s allegation that the plurality of rods allows for the desalination system to operate suitably at even shallower depths as allegedly recited paragraph [00021] of Applicant’s as-filed specification, Examiner notes that paragraph [0021] of Applicant’s specification does not appear to attribute suitable operation at shallower depths to the provision of multiple rods. Instead, paragraph [00021] appears to attribute suitable operation at shallower depths to the desired performance of the rods (i.e. the performance expected of the rods) and to the nature of the area in which they are disposed (e.g. volcanic areas allow for better performance at shallower depths).  
Regarding Applicant’s allegation that the plurality of rods allows for the production of more heat allegedly recited in paragraph [00020] of Applicant’s as-filed specification, Examiner agrees that this is the case. As discussed in the rejection of claim 1 set forth in the previous Office Action and maintained below, a person having ordinary skill in the art would recognize that providing additional heat transfer rods to the system would allow for a greater amount of geothermal heat to be supplied to the evaporation chamber. Supplying a greater amount of heat would be recognized as advantageous by one of ordinary skill in the art, as supplying a greater amount of heat would improve the evaporator’s capability to heat and evaporate water. Thus, “it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lakic by adding additional heat transfer rods, disposed to extend from the evaporation chamber 217, in order to obtain a system which is capable of supplying a greater amount of geothermal heat to the evaporation chamber.”
To clarify, Examiner’s ultimate position is that it would be obvious to one of ordinary skill to provide the system of Lakic with multiple heat transfer rods in order to obtain a system which is capable of supplying a greater amount of geothermal heat to the evaporation chamber. The notion that the use of 
In view of the above, Examiner maintains that a geothermal desalination system comprising multiple rods would be obvious over Lakic.

Applicant has argued that it would not be obvious to a person having ordinary skill in the art to “recognize that providing additional heat transfer rods to the system would allow for a greater amount of geothermal heat to be supplied to the evaporation chamber”. Examiner respectfully disagrees.
The heat transfer rod of Lakic is the heat source for the evaporation chamber thereof. It would be immediately clear to a person having ordinary skill in the art that providing additional instances of a heat source would result in a system which can supply a greater amount of heat. Such knowledge would be plainly obvious to any person who could reasonably termed “one of ordinary skill in the art”. Thus, a person having ordinary skill in the art would clearly recognize that providing additional heat transfer rods to Lakic would result in a system capable of supplying a greater amount of heat to the evaporation chamber. Such recognition would come easily to one of ordinary skill even in the absence of an explicit teaching. Thus, Examiner maintains that it would be obvious to a person having ordinary skill in the art to “recognize that providing additional heat transfer rods to the system would allow for a greater amount of geothermal heat to be supplied to the evaporation chamber”.

Applicant has argued that the dependent claims are allowable for the same alleged reasons as independent claim 1. As discussed above, claim 1 is not allowable at this time. Therefore, this argument is moot.



	The following are new objections necessitated by amendment.
Claim Objections
Claim 1 objected to because of the following informalities:  
With regard to claim 1: In line 8, “asteam” should be replaced with --a steam--.
With regard to claim 1: In line 11, “tankconverts” should be replaced with --tank converts--.  
Appropriate correction is required.

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the other end of another pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 4 does not recite a first end of the “another pipe”. In the absence of such a recitation, it is unclear how an “other end” of said “another pipe” should be interpreted.

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakic (US 2018/0224164), in view of Deutsch (US 5,181,991).
	With regard to claim 1: Lakic teaches a desalination system using geothermal energy (Figures 29-31, paragraphs [0231]-[0233] and [0410]), the system comprising:
	A seawater injector (pipe line) 264 (Figures 29-31, paragraphs [0412]).
	An evaporation chamber (boiler/evaporator) 217 configured to receive water from the water injector 264, wherein the evaporation chamber 217 is installed on the surface of the earth (Figures 29-31, paragraphs [0412]-[0415]).
	A heat transfer rod (heat exchange system) 210 comprising first heat exchanger 168 and second heat exchanger 182, the heat transfer rod 210/168/182 extending from the evaporation chamber 217 to a 
	Wherein the steam condensation and water storage tank 260 also functions as a condenser to convert the steam into water (Figures 29-31, paragraphs [0412]). Note: The system of Lakic can be alternatively characterized as having a condenser (heat exchanger) 268 disposed within a storage tank (condenser) 260 (Figures 29-31, paragraphs [0412]).
	Lakic is silent to the system comprising a plurality of the heat transfer rods.
However, the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B). Furthermore, a person having ordinary skill in the art would recognize that providing additional heat transfer rods to the system would allow for a greater amount of geothermal heat to be supplied to the evaporation chamber. Supplying a greater amount of heat would be recognized as advantageous by one of ordinary skill in the art, as supplying a greater amount of heat would improve the evaporator’s capability to heat and evaporate water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lakic by adding additional heat transfer rods, disposed to extend from the evaporation chamber 217, in order to obtain a system which is capable of supplying a greater amount of geothermal heat to the evaporation chamber.
	Modified Lakic is silent to the evaporation chamber being installed under the surface of the earth at a fixed depth.
	However, a person having ordinary skill in the art would consider the exact placement of the evaporation chamber relative to the surface of the earth to be a matter of obvious design choice. Furthermore, desalination systems having evaporation chambers installed under the surface of the earth are known in the art. For example, Deutsch teaches a desalination system having an evaporation chamber positioned below the surface of the earth 21 (Figure 1, Column 2 Line 60-Column 3 Line 36).

With regard to claim 3: The plurality of heat transfer rods 210/168/182 in modified Lakic are held (i.e. disposed) under the surface of the earth (i.e. under ground in well bores 30) such that the earth transfers geothermal energy to the evaporation chamber (Figures 29-31, paragraphs [0412]).
With regard to claim 4: Modified Lakic comprises a plurality of pipes connecting the storage tank 260 to the evaporation chamber 217, said plurality of pipes (depicted in Figure 30) configured to connect the steam condensation and water storage tank 260 to the evaporation chamber 217, the plurality of pipes comprising at a first horizontal pipe connected to the top of the evaporation chamber 217, wherein said first horizontal pipe is connected at one end thereof to an end of a vertical pipe connected thereto, and a second horizontal pipe comprising valve 288 and turbine 230 and connected to the storage tank 260 (Figures 29 and 30, paragraph [0412]).
With regard to claim 5: In modified Lakic, the plurality of pipes further comprises pipe 265 (Figures 29-31, paragraphs [0412]-[0416]). The system of modified Lakic further comprises valves 267 and 269 which are configured to allow water to flow into the pipe 265 of the plurality of pipes, i.e. valve 267 allows water to flow from the seawater injector 264 to the evaporation chamber, and valve 269 allows said water to flow from the evaporation chamber 217 into pipe 265 (Figures 29-31, paragraphs [0412]-[0416]).
With regard to claim 6: Modified Lakic further comprises a brine collector tank (collector pools) 263 that collects, via line 265, brine water that has passed through the evaporation chamber 217 (Figures 29-31, paragraphs [0412]-[0416]).
Claim 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakic in view fo Deutsch as applied to claim 1 above, and further in view of Wright (US 2007/0045099).
With regard to claim 2: Lakic is silent to a filter connected to the sea water injector to allow water to flow through said seawater injector.
 	Wright teaches a desalination system for desalinating seawater (Figure 1, abstract, paragraphs [0002] and [0003]), the system comprising an intake filter for removing large particles suspended in feed water (Figure 1, paragraph [0016]). A person having ordinary skill in the art would recognize removing large suspended particles from the seawater prior to it entering the sea water injector would be advantageous in Lakic, as doing so would keep the interior of the system clean of any large particulates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lakic in view of Wright by adding a filter connected to the sea water injector, in order to provide the system of Lakic with a means of removing large particles from the seawater entering the seawater injector.
	The filter added to modified Lakic as described above would necessarily allow for water to flow through the seawater injector pipe, i.e. after said water passes through the filter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772